Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed July 28, 2021, including original Figs. 2-12 and the Replacement Sheet of Fig. 1, are accepted and will serve as the drawings in this application.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In each of the instant clams, the phrase “noble metal and alloy nanoparticles thereof” should be changed to “nanoparticles comprising a noble metal or an alloy thereof”.  It is clear that all embodiments of the inventive method produce nanoparticles, either of a single metal or an alloy.
b) In lines 24-25 of claim 1, the phrase “preparation steps for continuously preparing noble metal and alloy nanoparticles thereof are as follows” should be changed to “wherein the method comprises the following steps”.
c) In step (1) of claim 1, i) the phrase “0.01-5mM as the reaction solution by taking deionized water as solvent” should be changed to “0.01-5 mM noble metal precursor and deionized water as a solvent as the reaction solution”, ii) the meaning of the term “PVA” should be spelled out in full, at least at its first recitation, and iii) it is unclear what the term “1%-5% of PVA” refers to.  This does not appear to be a percentage of PVA in relation to reaction solution as the claim specifies the volume ratio between those two components, and no other components are recited that one could relate to a certain percentage of PVA.  Clarification is required.
d) Step (2) of claim 1 is recited in a confusing manner.  The examiner suggests revising step (2) to read: “(2)  coupling the microchannel and the plasma power supply using the three-way quartz tube microreactor (7), and introducing an atmosphere of argon into the microreactor through the mass flow control meter (3) to eliminate impurity gas in the microreactor”.  This would both clarify what occurs in this step and provide antecedent basis for the term “the atmosphere of argon” in step (3).
e) In step (4) of claim 1, the phrase “after the plasma is ignited” stands alone, i.e. the claimed method never specifies that a plasma is ignited.  The examiner suggests inserting “igniting the plasma and” before “controlling”.
f) Further with respect to step (4), the examiner suggests revising “ions into nanoparticles” to “ions to generate nanoparticles”, in order to provide antecedent basis for “the generated nanoparticles” in step (5).
g) Step (6) of claim 1 should be revised to “centrifuging and drying the nanoparticles to obtain nanoparticles comprising a noble metal or an alloy thereof and having particle sizes of 3-8 nm.”
h) In claim 6, the examiner questions whether “one or a combination of more than two” should be changed to “one or more”. As presently drafted the claim appears to specifically exclude methods where the precursor is exactly two of the compounds recited in the claim.
i) In claim 7, the entire wherein clause (“wherein the…50-800C”) should be revised to “wherein the centrifuging is at a centrifugal speed of 8000-10,000 r/min and the drying is for a time of 4-8 hr at a temperature of 50-80 0C”.
j) Claim 8 states that the concentration and flow velocity of the precursor solution are “regulated”, and the size and distribution of the nanoparticles are “controlled”.  However, the claim sets no limits on any of the concentration, flow velocity, size or distribution, or on any relationship between any of those parameters.  As such, the scope of this claim is uncertain.
k) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

			Prior Art of Interest
Various prior art of interest is cited on the attached PTO-892 and SB/08 forms.  Sankaran et al. (US 2006/0042414), Marc-Andre et al. (US 2014/0227176), Mariotti et al. (US 2019/0358708), CN 103331455, CN 113237867, KR 10-2131887 and JP 2019-094541 each disclose various methods of making metal nanoparticles by reduction of a precursor solution of the desired metal using a plasma in what can be termed a “microreactor”.  Mariotti, CN ‘455, KR ‘887 and JP ‘541 each specifically disclose forming noble metal nanoparticles such as gold in such a manner.  
Allowable Subject Matter
None of the prior art of record, whether taken alone or in any combination, discloses or suggests preparing noble metal nanoparticles by preparing a precursor solution of a desired metal, adding PVA to that solution, connecting devices including a microreactor provided with a stainless steel electrode as a cathode and metal coil as an anode, microchannel, plasma power supply, argon cylinder, mass control meter, injection pumps and containers all arranged in a manner defined in lines 7-23 of instant claim 1, introducing argon into the microreactor, applying DC negative bias to the electrode in an argon atmosphere to generate a plasma, igniting the plasma, flowing the precursor solution to a plasma region at a specified rate and reducing noble metal ions under the action of the plasma to generate nanoparticles, collecting the nanoparticles, and centrifuging and drying the nanoparticles, all in a manner that would appear to be within the scope of claim 1.  
Therefore, Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.




							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 28, 2022